                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                           CIVIL ACTION FILE NO.: 5:19-CV-445-FL

PHILADELPHIA INDEMNITY                          )
INSURANCE COMPANY,                              )
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )
                                                )     ORDER ON DEFENDANTS’
CHEROKEE GIVES BACK                             ) UNOPPOSED MOTION FOR LEAVE TO
FOUNDATION; THOMAS F. DARDEN II;                )   FILE DOCUMENT UNDER SEAL
THOMAS F. DARDEN III; SLOCUM H.                 )
FOGLEMAN III a/k/a S. H. “JIM”                  )
FOGLEMAN; SAMUEL W. WHITT;                      )
MAURICE J. COLEMAN; LATOYA KING                 )
a/k/a LATOYA GODLEY; and RSUI                   )
INDEMNITY COMPANY,                              )
                                                )
                     Defendants.                )


       This matter is before the Court on Defendants Cherokee Gives Back Foundation,

Thomas F. Darden II, Thomas F. Darden III, Slocum H. Fogleman III, Samuel W. Whitt,

Maurice J. Coleman, and Latoya King’s (collectively, “Defendants”) Unopposed Motion for

Leave to File Documents Under Seal (the “Motion”). For the reasons stated herein, pursuant to

this Court’s authority under Local Rule 79.2, the Court finds that the Motion should be granted.

                                         DISCUSSION
       A party may file a Motion to Seal with this Court pursuant to the requirements of

Local Rule 79.2. Local Rule 79.2 references Section V.G. of the Electronic Case Filing

Administrative Policies and Procedures Manual (“Policy Manual”). That Section requires that

all motions to seal be accompanied by a supporting memorandum that specifies the following:




          Case 5:19-cv-00445-FL Document 161 Filed 04/21/20 Page 1 of 3
               (i)     the exact document or item, or portions thereof, for which filing
                       under seal is requested;
               (ii)    how such request to seal overcomes the common law or the First
                       Amendment presumption to access;
               (iii)   the specific qualities of the material at issue which justify sealing
                       such material, taking into account the balance of competing
                       interests in access;
               (iv)    the reasons why alternatives to sealing are inadequate; and
               (v)     whether there is consent to the motion.

Section V.G., Policy Manual. The Policy Manual also requires that any proposed order

accompanying a Motion to Seal set forth the findings required under Section V.G.

       As set forth below, the Court determines that Defendants have met the requirements set

forth in the Policy Manual, and that Defendants’ Reply in Further Support of their Motion for

Partial Summary Judgment and Motion to Stay (“Defendants’ Reply”) should be held under seal.

       The Motion overcomes the common law and First Amendment presumptions to access

because Defendants’ Reply contains confidential, non-public, and sensitive business information.

Specifically, the document contains information exchanged between the parties as part of a

privately mediated settlement conference, including confidential requests for insurance coverage,

which are all subject to a Confidentiality Agreement. It further summarizes the nature of the

dispute that was subject to the mediation while describing confidential information protected by

the same Confidentiality Agreement.

       The material to be sealed is Defendants’ Reply.

       There is no alternative to sealing the document in question, as the document itself

contains the information harmful to Defendants.         However, the references to confidential

information in Defendants’ Reply are somewhat limited and therefore redaction is practical here.

To allow access to the non-confidential information in Defendants’ Reply, Defendants shall file

an appropriately redacted version of that document that redacts all non-public information.


                                      2
          Case 5:19-cv-00445-FL Document 161 Filed 04/21/20 Page 2 of 3
       While Plaintiff does not consent to the recitation of any facts in Defendants’ Motion,

Plaintiff does not oppose the relief sought.

       BASED UPON the foregoing, it is therefore ORDERED that Defendants’ Reply shall be

filed under SEAL with this Court.

       Accordingly, Defendants Cherokee Gives Back Foundation, Thomas F. Darden II,

Thomas F. Darden III, Slocum H. Fogleman III, Samuel W. Whitt, Maurice J. Coleman, and

Latoya King’s Unopposed Motion for Leave to File Document Under Seal is GRANTED, and it

is hereby ORDERED that Defendants’ Reply be filed under seal. Defendants shall have ten

(10) days to file a redacted version of their Reply.

               SO ORDERED, this the 21st day of _________________,
                                                  April            2020.



                                                       Louise W. Flanagan
                                                       United States District Judge




                                      3
          Case 5:19-cv-00445-FL Document 161 Filed 04/21/20 Page 3 of 3
